ORDER

PER CURIAM.
Dean Olszowka (“Appellant”) appeals from his felony conviction and sentence, following a jury trial, of aggravated driving while intoxicated, pursuant to Section 577.010, RSMo 2000, and Section 577.028, RSMo Cum.Supp.2005. Appellant was sentenced to four years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).